Citation Nr: 0917285	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1993 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in Indianapolis, Indiana, which, in pertinent part, denied 
service connection for a right knee disability and granted 
service connection for left ear hearing loss and GERD, 
assigning initial noncompensable ratings.  

During the pendency of the appeal, an increased initial 
evaluation from noncompensable to 10 percent was granted for 
GERD by rating decision dated in February 2006.  The Board 
notes, with respect to increased ratings, the United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The appellant brought service connection claims for bilateral 
foot, bilateral hand, bilateral wrist, left shoulder, eye and 
temporomandibular joint disabilities when she brought her 
above claims.  The appellant initiated an appeal on these 
issues in her April 2005 Notice of Disagreement.  The 
appellant failed to perfect those issues in her April 2006 
Substantive Appeal; the issues are not before the Board.

Evidence has been received in September 2008 subsequent to 
the final consideration of the claim by the RO.  The 
appellant, through her representative, has waived RO 
consideration of that evidence.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand these issues to satisfy the duty to 
assist.  The appellant submitted an August 2008 statement 
that indicates that her records were not properly transferred 
following her separation from service in 2003.  She reports 
that she has had significant difficulty in obtaining copies 
and that records were not transferred among the medical 
facilities at Wright-Patterson Air Force Base, despite her 
ongoing treatment.  The appellant has also indicated that her 
records were not present in her "dependent file," a 
reference to her receipt of care through Department of 
Defense facilities as a dependent of her husband, who is 
still on active duty.  While the RO did attempt to remedy the 
situation by making a records request to the Wright-Patterson 
facilities in 2006, there is no indication that the 
appellant's dependent file was acquired.  As the Board does 
not know the contents of that file and it has been reasonably 
identified, the Board is obligated to obtain those records 
prior to reaching a decision on these issues.  See Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the 
Secretary has a duty to assist in obtaining relevant and 
adequately identified records).

The appellant has also submitted March 2008 audiometric test 
results.  This test shows some worsening in hearing acuity.  
The Board observes that the report does not address the 
functional effects caused by the appellant's hearing loss.  
The United States Court of Appeals for Veterans Claims 
(Court) has advised that in addition to dictating objective 
test results, an adequate report must fully describe the 
functional effects caused by a hearing disability.  Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007).  Under these 
circumstances, the Board concludes that the appellant should 
be afforded an additional VA audiology examination.




Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's "dependent 
file" through the Department of Defense.  
All efforts to obtain the records should 
be fully documented, and a negative 
response should be recorded if records are 
not available.

2.  Schedule the appellant for a VA 
examination to determine the current 
nature and severity of her hearing loss 
disability.  Sufficient evaluations should 
be scheduled to evaluate the appellant's 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
appellant's service-connected hearing loss 
with a full description of the effect of 
the disabilities upon her ordinary 
activities.  

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

